Citation Nr: 1518653	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for dental treatment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  During the Board hearing the Veteran submitted additional evidence along with a waiver of initial RO review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In February 2015 the Veteran testified that the only issue before the Board was his claim of entitlement to service connection for dental treatment.  The record shows that the Veteran raised multiple issues that do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  In November 2009 he submitted claims for higher ratings for a skin disability and sinusitis and a claim to reopen service connection for a lip disability.  In February 2015 the Veteran submitted the following claims: service connection for depression, lung disability, kidney disability, insomnia, arthritis, gastroesophageal reflux disease, diabetes mellitus, colon cancer, and peripheral neuropathy; claims to reopen service connection for a bilateral eye disability, back disability, bilateral hip disability, bilateral knee disability, and sleep apnea; and, a claim for a higher rating for a skin disability.  In March 2015 the AOJ sought clarification from the Veteran regarding some of these claims.   The Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action, to include confirming with the Veteran the list of claims that are pending initial adjudication and any other clarification deemed necessary.  38 C.F.R. § 19.9(b).

FINDING OF FACT

The clinical evidence establishes that the Veteran sustained dental trauma in service resulting in the loss of tooth #24 and tooth #25.  


CONCLUSION OF LAW

The criteria for service connection for dental trauma to tooth #24 and tooth #25 for VA treatment purposes only, are met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for dental treatment purposes, which is the only issue before the Board, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this issue.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  

In the instant case, the Veteran is not claiming service connection for a dental disability for compensation purposes but for treatment purposes.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in 38 C.F.R. §§ 3.381, 17.161.  To establish entitlement to service connection for VA outpatient dental treatment purposes for a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b) (Effective February 29, 2012, VA amended 3.381 primarily to clarify the respective responsibilities of VBA and VHA in determinations concerning eligibility for dental treatment. See Fed. Reg. 4469 (Jan. 30, 2012)).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for Class II(a) VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 U.S.C.A. 
§ 1712(a)(1)(C); 38 C.F.R. § 17.161(c). 

Service treatment records show that on the April 1974 enlistment examination tooth #24 and tooth #25 were not missing.  On the June 1977 separation examination tooth #24 and tooth #25 were missing.  The service dental records show that in November 1976 the Veteran had an examination and tooth #24 and #25 were noted to be missing due to trauma.  The Veteran testified that during service he was wrestling with his buddy who accidently knocked out tooth #24 and #25.

The Veteran's account of his traumatic dental injury to tooth #24 and #25 in service is credible as it is corroborated by the objective clinical record, which clearly demonstrates the occurrence of a traumatic event during active duty.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board therefore finds in the present instance that the Veteran is eligible for outpatient dental treatment of tooth #24 and #25 under the provisions of Class II(a).   He is accordingly entitled to service connection for tooth #24 and #25 for VA outpatient treatment purposes.


ORDER

Service connection for dental trauma to tooth #24 and tooth #25, for VA treatment purposes only, is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


